Exhibit 10.4
 
SECOND AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
(EX-IM LOAN FACILITY)


THIS SECOND AMENDMENT to Loan and Security Agreement (Ex-Im Loan Facility)
(this “Amendment”) is entered into as of February __, 2013, by and among Silicon
Valley Bank (“Bank”) and ADVANCED PHOTONIX, INC. and PICOMETRIX, LLC
(individually, a “Borrower” and, collectively, the “Borrowers”).
 
Recitals
 
A.           Bank, Advanced Photonix, Inc. and Picometrix, LLC are parties to
that certain Loan and Security Agreement (Ex-Im Loan Facility) dated as of
January 31, 2012, as amended by a First Amendment to Loan and Security Agreement
dated as of October 25, 2012  (as the same may from time to time be further
amended, modified, supplemented or restated, collectively, the “Loan
Agreement”).
 
B.           Borrowers have requested that Bank amend the Loan Agreement.
 
C.           In reliance upon the representations and warranties set forth
below, Bank has agreed to so amend certain provisions of the Loan Agreement in
accordance with the terms and subject to the conditions set forth herein.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1.           Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.
 
2.           Amendments to Loan Agreement.
 
              2.1            Section 13 (Definitions).  The following term in
Section 13.1 is amended and restated to read as follows:
 
“Revolving Margin” is 0.5% when the Liquidity Ratio is greater than or equal to
3.0 and trailing 3 month EBITDA is greater than or equal to $1.00, 1.5% when the
Liquidity Ratio is greater than or equal to 3.0 and trailing 3 month EBITDA is
less than $1.00, but greater than or equal to negative $500,000, 3.0% when the
Liquidity Ratio is greater than or equal to 3.0 and trailing 3 month EBITDA is
less than negative $500,000 but greater than or equal to negative $750,000;
1.25% when the Liquidity Ratio is greater than or equal to 2.5 but less than 3.0
and trailing 3 month EBITDA is greater than or equal to $1.00, 2.25% when the
Liquidity Ratio is greater than or equal to 2.5 but less than 3.0 and trailing 3
month EBITDA is less than $1.00 but greater than or equal to negative $500,000,
3.50% when the Liquidity Ratio is greater than or equal to 2.5 but less than 3.0
and trailing 3 month EBITDA is less than negative $500,000 but greater than or
equal to negative $750,000; and 1.75% when the Liquidity Ratio is less than 2.5
and trailing 3 month EBITDA is greater than or equal to $1.00, 2.75% when the
Liquidity Ratio is less than 2.5 and trailing 3 month EBITDA is less than $1.00
but greater than or equal to negative $500,000, 4.00% when the Liquidity Ratio
is less than 2.5 and trailing 3 month EBITDA is less than negative $500,000 but
greater than or equal to negative $750,000.
 
3.           Limitation of Amendments.
 
              3.1            The amendments set forth in Section 2, above, are
effective for the purposes set forth herein and shall be limited precisely as
written and shall not be deemed to (a) be a consent to any amendment, waiver or
modification of any other term or condition of any Loan Document, or
(b) otherwise prejudice any right or remedy which Bank may now have or may have
in the future under or in connection with any Loan Document.
 
 
 

--------------------------------------------------------------------------------

 
 
              3.2            This Amendment shall be construed in connection
with and as part of the Loan Documents and all terms, conditions,
representations, warranties, covenants and agreements set forth in the Loan
Documents, except as herein amended, are hereby ratified and confirmed and shall
remain in full force and effect.
 
4.           Representations and Warranties.  To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
 
              4.1             Immediately after giving effect to this Amendment
(a) the representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
 
              4.2            Borrower has the power and authority to execute and
deliver this Amendment and to perform its obligations under the Loan Agreement,
as amended by this Amendment;
 
              4.3            Except with respect to Borrower’s By-Laws, which
were amended on October 16, 2012, the organizational documents of Borrower
delivered to Bank on the Effective Date remain true, accurate and complete and
have not been amended, supplemented or restated and are and continue to be in
full force and effect;
 
              4.4            The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Amendment, have been duly authorized;
 
              4.5            The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Amendment, do not and will not contravene (a) any
law or regulation binding on or affecting Borrower, (b) any contractual
restriction with a Person binding on Borrower, (c) any order, judgment or decree
of any court or other governmental or public body or authority, or subdivision
thereof, binding on Borrower, or (d) the organizational documents of Borrower;
 
              4.6            The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Amendment, do not require any order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with, or exemption by any governmental or public body or authority,
or subdivision thereof, binding on Borrower, except as already has been obtained
or made; and
 
              4.7            This Amendment has been duly executed and delivered
by Borrower and is the binding obligation of Borrower, enforceable against
Borrower in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, liquidation, moratorium or
other similar laws of general application and equitable principles relating to
or affecting creditors’ rights.
 
5.           Counterparts.  This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
 
6.           Effectiveness.  This Amendment shall be deemed effective upon (a)
the due execution and delivery to Bank of this Amendment by each party hereto,
(b) Borrower’s payment an amount equal to the Bank Expenses incurred in
connection with this Amendment, and (c) and such other documents as Bank may
reasonably request.
 
[Signature page follows.]
 
 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.




BANK
 
BORROWER
         
SILICON VALLEY BANK                                              
 
ADVANCED PHOTONIX, INC.
                    By:      By:      Name:     Name:      Title:     Title:   
              PICOMETRIX, LLC                     By:            Name:         
  Title:     

 